DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because
The abstract currently contains 159 words. The abstract of the disclosure can’t exceeds 150 words.
  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference characters "13" and "14" have both been used to designate a flight control unit (See Figs 1 and 2).
reference characters "13" and "14" have both been used to designate an environmental acquisition unit (See Figs 1 and 2).

In order for the drawings to consistently match the reference numbers as presented in the specifications, the examiner recommends changing Flight Control Unit in Fig. 1 from “13” to “14” and environmental information acquisition unit from “14” to “13”.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Route information acquisition Unit; Claims 1 and 3-4
Position identification unit; Claim 1 line 5
Environmental information acquisition Unit; Claims 1, 3, and 5
Flight control unit; Claims 1-3, and 5

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 7-8, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “decides a propulsion speed and a propulsion direction” while claim 1 recites “decides a propulsion speed and a propulsion direction” in lines 17-18. It is unclear to the examiner if the propulsion speed and direction that is decided in claim 2 refers to the same propulsion speed and direction that is decided in claim 1. The examiner recommends changing the limitation of claim 2 to “the propulsion speed and the propulsion direction”. The same concept applies to claims 7 and 12.
Claim 3 recites “acquires a wind speed and a wind direction” in lines 2-3 while claim 1 recites “acquires a wind speed and a wind direction”. It is unclear to the examiner if the wind speed and direction that is acquired in claim 3 is the same wind speed and direction that is acquired in claim 1. The examiner recommends changing claim 3 to “acquires the wind speed and the wind direction”. The same concept applies to claims 8 and 13.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3, 7-8, and 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The limitation of claim 2 recites “wherein the flight control unit decides a propulsion speed and a propulsion direction of the unmanned aerial vehicle based on the route information, the position of the unmanned aerial vehicle, and the environmental information.” Claim 1 recites the flight control unit deciding a propulsion speed and direction based on the calculated wind speed and direction, and claim 1 further recites the flight control unit that controls the flight of the UAV based on the route information, the position information, and the environmental information. Therefore claim 1 recites a flight control unit that decides a propulsion speed and direction based on the route information, the position of the UAV, and the environmental information. Claim 2 does not further limit the subject matter recited in claim 1, since the limitations in claim 2 are already taught in claim 1. The same rational applies to claims 7 and 12.
The limitation of claim 3 discloses the same claim limitation as recited in claim 1, and does not further limit the subject matter of claim 1. Claim 3 recites deciding a .

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Danielsson WO2013055265A1 in view of Gariepy et al. US20100084513A1 (henceforth Gariepy) and Beckman et al. US9550577B1 (henceforth Beckman)

Regarding claim 1,
Danielsson discloses:
A flight control device for controlling flight of an unmanned aerial vehicle used in a farm field
(A flight control device 452 (see pages 10, line 31-31 to page 11 lines 1-9 and Fig. 4) for controlling flight of an aerial vehicle (see page 6 lines 29-31, figure 1) used in a farm field (“the ground station can be transported to any suitable location”, page 2 lines 18-19).)
the flight control device comprising: a route information acquisition unit that acquires route information related to a route of the unmanned aerial vehicle that has been set in advance;
(In page 13, lines 8-13, “In detail, the first phase of guiding the UAV to the ground station comprises in one example the steps of providing geographical navigational data to UAV's approaching the ground station; receiving weather data to the ground station from a weather sensing unit; calculating navigational instructions based on the weather data; adapting navigational data according to geographical data and navigational instructions;” A flight route as route information related to a route of the unmanned aerial vehicle is acquired (i.e. geographical navigational data is 
a position identification unit that identifies a position of the unmanned aerial vehicle based on positional information for identifying the position of the unmanned aerial vehicle; (In pages 12 line 32 to page 13 line 2, “The guiding of the UAV towards the ground station in this first phase is in one example based on GPS navigation”. The position of the UAV is identified via GPS.)
an environmental information acquisition unit that acquires a wind speed and a wind direction as environmental information related to the environment of the farm field from a detection device that has been installed in the farm field; 
(In page 10, lines 26-26, “In the illustrated example, the device for measuring environmental conditions 454 comprises at least one wind sensor. The at least one wind sensor is in one example arranged to measure wind direction and wind strength. The wind sensor(s) is located at the ground station or in the vicinity thereof.” The device for measuring environmental conditions 454 (i.e. an environmental information acquisition unit) acquires a wind speed and a wind direction in the farm field (“ground station”, page 10 line 26).)
and a flight control unit that controls flight of the unmanned aerial vehicle based on the route information acquired by the route information acquisition unit, the position of the unmanned aerial vehicle identified by the position identification unit, and the environmental information acquired by the environmental information acquisition unit;
(The flight control unit 452 (Fig. 4) that controls flight of the UAV (page 10 line 31 to page 11 line 1) based on the route information (“geographical navigation data” page 13 lines 9-10), the position of the UAV identified by the position identification unit (“GPS navigation” page 13, line 2) and the environmental information acquired by the environmental information acquisition unit (“weather data” page 13, lines 10-12).)
 wherein the flight control unit, based on the position of the detection device and the wind speed and the wind direction that are detected by the detection device, calculates the wind speed and the wind direction at the position of the unmanned aerial vehicle that was identified by the position identification unit, and based on the wind speed and the wind direction calculated, decides propulsion for flying the unmanned aerial vehicle with the route information acquired by the route information acquisition unit.
(The flight control unit 452, calculates the wind speed and direction at the position of the UAV. In page 13, lines 2-6, “information is sent to the UAV indicating from which direction in-flight is to be carried out. The information indicating from which direction in-flight is to be carried out is based on the wind direction and wind strength measured at the ground station at which the UAV is intended to land.” The wind speed and the wind direction are equal at the position of the UAV and at the position of the ground station. Therefore, a wind speed and direction are calculated 

Then in page 13, lines 3-15, “The information indicating from which direction in-flight is to be carried out is based on the wind direction and wind strength measured at the ground station at which the UAV is intended to land. In detail, the first phase of guiding the UAV to the ground station comprises in one example the steps of providing geographical navigational data to UAV's approaching the ground station; receiving weather data to the ground station from a weather sensing unit; calculating navigational instructions based on the weather data; adapting navigational data according to geographical data and navigational instructions; and guiding the UAV towards the ground station in interaction between the ground station and the UAV based on the adapted navigational data.” The navigation of the UAV is adapted according to the calculated wind speed/direction (i.e. the weather data) and the flight route (i.e. the geographical navigational data).  The UAV is guided according to the adapted navigational data (i.e. the original flight route and the wind speed/direction), and since the guiding is done based on instructions sent to the UAV (column 13, lines 2-3), then a propulsion has to be decided in order to guide the UAV to the adapted navigational data.)

Danielsson does not disclose acquiring a flight route and a flight speed as route information that has been set in advance. However, Gariepy 
acquiring a flight route and a flight speed as route information that has been set in advance
(As shown in Fig. 2 and in para 0058, “A UAV icon 110 indicates the position and orientation of the UAV 20. The straight-line path 120 is between the current position of the UAV 20 as indicated by the UAV icon 110, and a target position icon 130, which indicates a target position 875 of a desired velocity vector 600 (FIG. 11) of the UAV 20. A user defines the desired velocity vector 600, and the target position icon 130 and straight-line path 120 is automatically generated.” A desired velocity (i.e. a flight speed) and a target position are defined by a user, and a straight line path 120 (i.e. a flight route) is generated. In para 0059, “a combination of flight parameters may define a flight plan, and the flight plan may be designed and modified by the user with the control station 10 during or prior to operation of the UAV 20.” Since the flight plan is designed by a user prior to operation of the UAV 20, then the flight route and the flight speed are set in advance.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Danielsson to incorporate the teachings of Gariepy to include acquiring a flight route and a flight speed as route information that has been set in advance since a user with little or no training or experience, e.g. no special skills, to effectively operate a hovering UAV or group of hovering UAVs, and which further allows such a user to control multiple partially-automated functions of one or more hovering UAVs within a group of Gariepy). Therefore, setting a flight route and speed in advance is effective for controlling a group of UAVs.

Furthermore, Danielsson does not disclose deciding a propulsion speed and a propulsion direction for flying the unmanned aerial vehicle. However, Beckman teaches:
deciding a propulsion speed and a propulsion direction for flying the unmanned aerial vehicle
(In column 6, lines 64-67 to column 7, lines 1-11, “a feedback system from the propellers may be utilized for indicating a relative airflow. For example, if a wind against the direction of travel of an AAV increases, more power may be required for flying the AAV in that direction at a given speed. This increase in required power may be monitored and utilized to indicate the relative airflow against the AAV. Airflow from different directions may similarly be determined (e.g., a wind helping push the AAV from behind may require less power for flying the AAV which may be correspondingly monitored as an indication of the relative airflow). In another implementation, as an alternative or in addition to such techniques for determining the relative airflow, the orientation of one or more propellers may be varied to determine the most effective available orientation.” A propulsion speed and direction is decided for flying the automated aerial vehicle (AAV).)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Danielsson to incorporate the teachings of Beckman Danielsson discloses determining a needed propulsion to account for the wind speed/direction in the flight route to the ground station but it does not specifically disclose deciding a propulsion speed and direction. Incorporating the teachings of Beckman is obvious since a propulsion speed and direction is required to account for the wind speed/direction in the flight route to the ground station, as disclosed in Danielsson.

Regarding claim 2,
Danielsson and Beckman discloses:
wherein the flight control unit decides a propulsion speed and a propulsion direction of the unmanned aerial vehicle based on the route information, the position of the unmanned aerial vehicle, and the environmental information.
(Page 13 and lines 8-15 comprise the following steps:
providing geographical navigational data to UAV's approaching the ground station; 
receiving weather data to the ground station from a weather sensing unit; 
calculating navigational instructions based on the weather data; 
adapting navigational data according to geographical data and navigational instructions;
 guiding the UAV towards the ground station in interaction between the ground station and the UAV based on the adapted navigational data.

Step 1 recites acquiring a flight route (i.e. geographical navigation data) to the ground station and step 2 recites receiving weather data to the ground station from a weather sensing unit. In steps 3 and 4, the navigational data is recalculated such that it accounts for both the weather data and the flight route to the ground station. Therefore, in step 5, since the UAV is guided according to the geographical data (i.e. the route) and the weather data, then the UAV has to determine a needed propulsion speed/direction to account for the wind speed/direction in the flight route to the ground station. Furthermore, page 12 line 32 to page 13 lines 1-2 recite that the guiding of the UAV towards the ground station is based on GPS navigation, and since step 1 recites “providing geographical navigational data to UAV’s approaching the ground station”, then the position of the UAV has to be acquired to provide the UAV a flight route to the ground station. Therefore, the propulsion speed/direction is determined based on the UAV’s position, its environmental information (i.e. weather data), and the flight route information (i.e. geographical navigation data).) “The same motivation from claim 1 applies”

Regarding claim 3,
Danielsson, Gariepy and Beckman discloses:
wherein the environmental information acquisition unit acquires a wind speed and a wind direction as the environmental information from the detection device, and Amendment dated March 20, 2019 First Preliminary Amendmentthe flight control unit, based on the position of the detection device and the wind speed and the wind direction that are detected by the detection device, calculates the wind speed and the wind direction at the position of the unmanned aerial vehicle that was identified by the position identification unit, and based on the wind speed and the wind direction calculated, decides the propulsion speed and the propulsion direction of the unmanned aerial vehicle.
(Claim 1 recites the same limitation. See the claim 1 rejection above.) “The same motivation from claim 1 applies”

Regarding claim 6,
Danielsson, Gariepy and Beckman discloses the same limitations as recited above in claim 1.

Regarding claim 7,
Danielsson, Gariepy and Beckman discloses the same limitations as recited above in claim 2.

Regarding claim 8,
Danielsson, Gariepy and Beckman discloses the same limitations as recited above in claim 3.

Regarding claim 11,
Danielsson, Gariepy and Beckman discloses the same limitations as recited above in claim 1.

Regarding claim 12,
Danielsson, Gariepy and Beckman discloses the same limitations as recited above in claim 2.

Regarding claim 13,
Danielsson, Gariepy and Beckman discloses the same limitations as recited above in claim 3.

Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Danielsson, Gariepy, and Beckman further in view of Taveira US20160253907A1

Regarding claim 4,
Danielsson, Gariepy, and Beckman discloses the limitations are recited above in claim 1. Danielsson does not disclose wherein the unmanned aerial vehicle includes a function to receive a GPS signal and transmit information based on the GPS signal as the positional information to the flight control device, and also transmit a radio wave for identifying the position of the unmanned aerial vehicle, the detection device includes a function to receive the radio wave that was transmitted from the unmanned aerial vehicle and transmit information that identifies a strength of the received radio wave as 
However, Taveira teaches:
wherein the unmanned aerial vehicle includes a function to receive a GPS signal and transmit information based on the GPS signal as the positional information to the flight control device, and also transmit a radio wave for identifying the position of the unmanned aerial vehicle, the detection device includes a function to receive the radio wave that was transmitted from the unmanned aerial vehicle and transmit information that identifies a strength of the received radio wave as the positional information to the flight control device, and the position identification unit identifies the position of the unmanned aerial vehicle based on one of the positional information that was transmitted from the unmanned aerial vehicle and the positional information that was transmitted from the detection device.
(In para 0055, “the navigation unit 125 may include a GNSS receiver system (e.g., one or more GPS receivers) enabling the drone 100 to navigate using GNSS signals. Alternatively or in addition, the navigation unit 125 may be equipped with radio navigation receivers for receiving navigation beacon or other signals from radio nodes, such as navigation beacons (e.g., VOR beacons). Additionally, the processor 120 and/or the navigation unit 125 may be configured to communicate with a server 

In para 0056, “Alternatively or in addition, the processor 120 may use the radio module 130 to transmit the detected RF emitter identifier to a Location Information Service (LIS) server, which may return a location of the RF emitter obtained an RF emitter location database. Using the RF emitters coordinates and optionally the signal strength characteristics, the processor 120 (or the navigation unit 125) may estimate the location of the drone 100 relative to those coordinates.” The drone 100 transmits a radio wave (via the radio module 130) for identifying its location. The transmitted radio wave is received by a LIS server which returns a location (i.e. coordinates) of the RF emitter. Then, the navigation unit 125 identifies the drone’s location by using the RF emitter coordinates and the signal strength. Furthermore, since the navigation unit 125 enables the drone to navigate using both GPS and radio nodes (para 0055), then the position of the drone is identified based on both the GPS and the transmitted radio waves.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Danielsson to incorporate the teachings of Taveira to include receive a GPS signal and transmit information based on the GPS signal as the positional information to the flight control device, and to transmit a radio wave for identifying the position of the unmanned aerial vehicle, the detection device includes a function to receive the 

Regarding claims 9 and 14,
Danielsson, Gariepy, Beckman and Taveira teach the same limitations as recited above in claim 4.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Danielsson, Gariepy, and Beckman further in view of Kaneko Hiroyuki JP2006176073A (henceforth Hiroyuki)

Regarding claim 5,
Danielsson, Gariepy, and Beckman discloses the limitations are recited above in claim 1. Danielsson does not disclose wherein the environmental information acquisition unit further acquires environmental information of another farm field that was detected by a 
	However, Hiroyuki teaches:
wherein the environmental information acquisition unit further acquires environmental information of another farm field that was detected by a detection device installed in the other farm field, and the flight control unit controls flight of the unmanned aerial vehicle based on the environmental information of the other farm field acquired by the environmental information acquisition unit.
(In para 0023, “Data relating to the wind direction and the wind speed in the scheduled spray area A measured by the wind direction and wind speed sensor 20 is transmitted to the spraying support apparatus 30 at regular intervals via the transmitter 21. When there are a plurality of spraying scheduled areas A, it is preferable to install a wind direction / wind speed sensor 20 for each spraying scheduled area A” When there are a plurality of spraying schedules areas A (i.e. other farm fields), a wind direction / wind speed sensor 20 is installed for each of area. Since the flight of the UAV is updated according to the environmental conditions in the spraying area (para 0024), then the control of the UAV are based on the environmental information of another farm field.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Danielsson to incorporate the teachings of Hiroyuki Hiroyuki). Therefore, knowing the environmental information in another farm field can effectively prevent unwanted scatter in the spraying areas.

Regarding claims 10 and 15,
Danielsson, Gariepy, Beckman and Hiroyuki teach the same limitations as recited above in claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Enke US20160313734A1 discloses a configuration to control automatic return of an aerial vehicle. A remote controlled aerial vehicle is to have a flight path programmed into the remote controlled aerial vehicle and then executed during operation of the vehicle. In operation, the vehicle monitors operational, mechanical, and environmental configurations to determine whether the vehicle can continue on the flight path, make adjustments or return to a predefined location (para 0023).
Burema US20140303814A1 discloses automated farming using aerial farm robots. Automated farming uses high-precision GPS and other precision positioning and  The aerial farm robot itself can act as a wind sensor. If it tries to hold a precise GPS position, it will push against a wind with the same speed (para 0091).
Morales De La Rica US20080133069A1 discloses a method for controlling control parameters in an air vehicle such as a drone. In order for the vehicle to follow a desired path with a desired attitude and speed, it is necessary to generate and send suitable control signals to the actuators, such that the actuation of the propulsion system (including the developed thrust) and the position or orientation of each control surface is suitable so that the vehicle may follow the path as desired (para 0002).
Gilboa-Amir US10553122B1 discloses an automated system is provided that receives and utilizes travel related data from unmanned aerial vehicles and other sources (e.g., data aggregators, weather services, obstacle databases, etc.) for optimizing the scheduling and routing of deliveries by UAVs. The travel related data that is received from the sensors of UAVs and other sources may indicate the locations and characteristics of obstacles, weather, crowds of people, magnetic interference, etc., all of which may be evaluated and utilized for determining and updating flight plans for UAVs (Column 2, lines 29-39).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669